Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/06/2020.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710214206.8, filed on 04/01/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710313539.6, filed on 05/05/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201711227251.3, filed on 11/29/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710855759.1, filed on 09/20/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201710928123.5, filed on 09/30/2017.
CHINA 201710491173.1, filed on 06/23/2017.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Will Howison, on January 21, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been replaced as bellows:
(Currently Amended) A method by a user equipment (UE) in a wireless communication system, the method comprising:
measuring a signal of a target cell;
transmitting, to a network node, a measurement report on the signal of the target cell;
receiving, from the network node, a handover command including resource configuration information; and
performing a random access to the target cell based on the resource configuration information,
wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink, and the random access resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs).

2.	(Previously Presented) The method according to claim 1, wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access. 


Claim 3 has been replaced as bellows:
3.	( Currently Amended) A method by a user equipment (UE) in a wireless communication system, the method comprising:
measuring a signal of a target cell;
transmitting, to a network node, a measurement report on the signal of the target cell;
receiving, from the network node, a handover command including resource configuration information; and
performing a random access to the target cell based on the resource configuration information,
wherein the resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs).

4.	(Previously Presented) The method according to claim 3, wherein the dedicated random access resource configuration information includes a threshold for selecting a CSI-RS.



Claim 5 has been replaced as bellows:
5.	( Currently Amended) A method by a network node in a wireless communication system, the method comprising:
receiving, from a user equipment (UE), a measurement report on a signal of a target cell; and

wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink, and the random access resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs).


6.	(Previously Presented) The method according to claim 5, wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access. 


Claim 7 has been replaced as bellows:
7.	( Currently Amended) A method by a network node in a wireless communication system, the method comprising:
receiving, from a user equipment (UE), a measurement report on a signal of a target cell; and
transmitting, to the UE, a handover command including resource configuration information based on the measurement report,
wherein the resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs). 

8.	(Previously Presented) The method according to claim 7, wherein the dedicated random access resource configuration information includes a threshold for selecting a CSI-RS. 


Claim 9 has been replaced as bellows:
9.	(Currently Amended) A user equipment, comprising: 
a communication interface configured to communicate; 
a processor; and 

measuring a signal of a target cell; 
transmitting, to a network node, a measurement report on the signal of the target cell; 
receiving, from the network node, a handover command including resource configuration information; and 
performing a random access to the target cell based on the resource configuration information,
wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink, and the random access resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs).

10.	(Previously Presented) The user equipment according to claim 9, wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access. 


Claim 11 has been replaced as bellows:
11.	( Currently Amended) A user equipment, comprising: 
a communication interface configured to communicate; 
a processor; and 
a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations: 
measuring a signal of a target cell; 
transmitting, to a network node, a measurement report on the signal of the target cell; 
receiving, from the network node, a handover command including resource configuration information; and 

wherein the resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs).

12.	(Previously Presented) The user equipment according to claim 11, wherein the dedicated random access resource configuration information includes a threshold for selecting a CSI-RS. 


Claim 13 has been replaced as bellows:
13.	(Currently Amended) A network node, comprising: 
a communication interface configured to communicate; 
a processor; and 
a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations: 
receiving, from a user equipment (UE), a measurement report on a signal of a target cell; and 
transmitting, to the UE, a handover command including resource configuration information based on the measurement report,
wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink, and the random access resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs).

14.	(Previously Presented) The network node according to claim 13, wherein the resource configuration information includes an indication indicating to the UE whether to use the normal uplink or the supplementary uplink for the random access. 



15.	(Currently Amended  ) A network node, comprising: 
a communication interface configured to communicate; 
a processor; and 
a memory storing computer-executable instructions that, when executed by the processor, cause the processor to perform the following operations: 
receiving, from a user equipment (UE), a measurement report on a signal of a target cell; and 
transmitting, to the UE, a handover command including resource configuration information based on the measurement report,
wherein the resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs). 

16.	(Previously Presented) The network node according to claim 15, wherein the dedicated random access resource configuration information includes a threshold for selecting a CSI-RS.


Allowable Subject Matter
Claims 1-16 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink, and the random access resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs) ” and in combination with other limitations recited as specified in claim 1.

Claim  3  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs)” and in combination with other limitation recited as specified in claim 3.
 
Claim  5  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink, and the random access resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs) ” and in combination with other limitations recited as specified in claim 5.


Claim  7  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the resource configuration information includes dedicated random access 


Claim  9  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the resource configuration information includes random access resource configuration information based on either a normal uplink or a supplementary uplink, and the random access resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs) ” and in combination with other limitations recited as specified in claim 9.


Claim  11  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs)” and in combination with other limitation recited as specified in claim 11.

Claim  13  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the resource configuration information includes random access resource , and the random access resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs) ” and in combination with other limitations recited as specified in claim 13.

Claim  15  is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “wherein the resource configuration information includes dedicated random access resource configuration information associated with channel status information reference signals (CSI-RSs)” and in combination with other limitation recited as specified in claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG T HO/Primary Examiner, Art Unit 2412